This is an appeal from the county court of Stephens county. There was judgment for plaintiffs in error, and a motion for new trial was sustained, from which ruling sustaining the motion for new trial plaintiffs in error have properly perfected an appeal to this court. They have served and filed a brief in compliance with the rules of this court, and defendant in error has neither filed a brief nor offered *Page 704 
any excuse for its failure to do so. We have examined the record, and the brief appears reasonably to sustain the assignments of error, and under the numerous authorities of this court, this court is not required to search the record to find some theory upon which the judgment may be sustained, but may reverse the judgment in accordance with the prayer of the petition of plaintiffs in error. Phillips v. Rogers,30 Okla. 99, 118 P. 371.
The judgment is therefore reversed and remanded.
By the Court: It is so ordered.